UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2011 Commission File Number: 333-06208 BLUEPHOENIX SOLUTIONS LTD. (Translation of Registrant's Name into English) 8 Maskit Street, Herzliya 46733, Israel (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20 xForm 40-F o Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This report on Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (Registration No. 333-116044, 333-133330, 333-148504 and 333-150015) as amended, filed by the Registrant under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed by the Registrant under the Securities Act of 1933 or the Securities Exchange Act of 1934. Attached hereto as exhibits to this report on Form 6-K and incorporated by reference herein are the Registrant’s immediate report dated December 22, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD. (Registrant) By: /s/Yael Peretz Yael Peretz VP General Counsel Dated: December 22, 2011 BluePhoenix Solutions Announces a One-for-Four Reverse Split HERZLIYA, Israel — December 22, 2011— BluePhoenix Solutions (NASDAQ: BPHX), the leader in value-driven legacy modernization, today announced that a one-for-four reverse split of its outstanding ordinary shares will become effective on Wednesday, December 28, 2011. Following the reverse split, the number of the Company's authorized ordinary shares will decrease from 40,000,000 to 10,000,000, the number of outstanding ordinary shares is expected to decrease from 25,238,619 to approximately 6,262,998 (subject to a final calculation reflecting the rounding of fractional shares) and the par value per ordinary share will increase from NIS 0.01 to NIS 0.04. All fractional shares resulting from the reverse split that are one-half share or more will be increased to the next higher whole number of shares and all fractional shares that are less than one-half share will be decreased to the next lower whole number of shares. The reverse share split is being executed with the goal of regaining compliance with NASDAQ's minimum bid price requirement of $1.00 per share. In general, to regain compliance, the closing bid price of the Company's shares must meet or exceed $1.00 per share for at least ten consecutive business days. The Company believes that continued listing on the NASDAQ Global Market will give it greater access to public capital markets and will afford its shareholders greater liquidity with respect to their shareholdings in the Company. About BluePhoenix Solutions BluePhoenix Solutions (NASDAQ: BPHX) is the leading provider of value-driven legacy IT modernization solutions. The BluePhoenix portfolio includes a comprehensive suite of tools and services from global IT asset assessment and impact analysis to automated database and application migration, rehosting, and renewal. Leveraging over 20 years of best-practice domain expertise, BluePhoenix works closely with its customers to ascertain which assets should be migrated, redeveloped, or wrapped for reuse as services or business processes, to protect and increase the value of their business applications and legacy systems with minimized risk and downtime. BluePhoenix provides modernization solutions to companies from diverse industries and vertical markets such as automotive, banking and financial services, insurance, manufacturing, and retail. Among its prestigious customers are: Aflac, Capita Group, CareFirst, Citigroup, Danish Commerce and Companies Agency, Desjardins, Los Angeles County Employees Retirement Association, Rabobank, Rural Servicios Informaticos, SDC Udvikling, TEMENOS, Toyota, and Volvofinans. BluePhoenix has 11 offices in the USA, UK, Italy, Romania, Russia, Cyprus, and Israel. Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this release may be deemed forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and other Federal Securities laws. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “plans,” “believes,” “estimates,” “expects’, “predicts”, “intends,”the negative of such terms, or other comparable terminology. Because such statements deal with future events, plans, projections, or future performance of the Company, they are subject to various risks and uncertainties that could cause actual results to differ materially from the Company’s current expectations. These risks and uncertainties include but are not limited to: the failure to successfully defend claims brought against the Company; the effects of the global economic and financial crisis; market demand for the Company’s products; successful implementation of the Company’s products; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; the failure of the Company to successfully integrate acquired assets or entities under M&A transactions pursued by the Company into the Company’s business as anticipated; the failure to achieve the anticipated synergies from such acquisitions; the incurrence of unexpected liabilities relating to the mergers and acquisitions pursued by the Company from time to time; the ability to manage the Company’s growth; the ability to recruit and retain additional software personnel; the ability to develop new business lines; and such other risks and uncertainties as identified in BluePhoenix’s most recent Annual Report on Form 20-F and other reports filed by it with the SEC. Except as otherwise required by law, BluePhoenix undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. This press release is also available at www.bphx.com. All names and trademarks are their owners’ property. Company Contact: Nir Peles BluePhoenix Solutions +972-9-9526110 NPeles@bphx.com
